Citation Nr: 1135411	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected chondromalacia of the right knee. 

2.  Entitlement to a rating in excess of 10 percent for service-connected bilateral metatarsalgia.

3.  Entitlement to a compensable rating for service-connected bilateral pes planus.

4.  Entitlement to service connection for degenerative joint disease of the left shoulder.

5.  Entitlement to service connection for contractures of the middle to ring fingers of the left and right hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981.    

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran provided testimony at a January 2008 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was the subject of a Board decision and remand dated in August 2008.  The Board reopened the claims for service connection for degenerative joint disease of the left shoulder and contractures of the fingers of both hands, based on the receipt of new and material evidence, and remanded the reopened claims and additional remaining claims on appeal for further development and adjudication. 

The issue of service connection for psychiatric disability, to include as secondary to pain associated with service-connected disabilities, is raised by a letter from a VA psychologist dated in January 2009.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) is also raised by the record, since the Veteran is in receipt of Social Security Administration (SSA) disability benefits due in part to service-connected disabilities.  The Board finds that separate adjudication of the claim for a TDIU, apart from the increased rating claims on appeal, will be advantageous to administrative efficiency.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion).

The raised issues of service connection for psychiatric disability and entitlement to a TDIU have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The increased rating claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At a service entrance examination in November 1978 clinical evaluation of the Veteran's upper extremities was normal.

2.  Competent medical evidence relates in-service left shoulder treatment and complaints to current arthritis of the left shoulder.

3.  There is no clear and unmistakable evidence to show that the Veteran's flexion contractures of the fingers of the left and right hands were neither incurred nor aggravated by active service.

4.  Competent medical evidence relates in-service flexion contractures of the fingers of the left and right hand to active duty service and to current contractures of the fingers of the left and right hands.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the left shoulder are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2. The criteria for service connection for contractures of the middle to ring fingers of the left and right hands are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in detail below, sufficient evidence is of record to grant the claims for service connection for left shoulder disability and bilateral contractures of the middle to ring fingers of the left and right hands.  Therefore, no further notice or development is needed with respect to these claims.  

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition under 38 U.S.C. § 1111, the Department of Veterans Affairs (VA) must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Merits of the Claims

At the Veteran's November 1978 service entrance examination, clinical evaluation of the upper extremities and other musculoskeletal systems was normal.  No defect of the left shoulder or hands was noted.  As a result, the presumption of sound condition upon entry into service is for application with respect to the Veteran's claims for service connection for left shoulder disability and bilateral hand disability. 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition upon entry into service, the evidence must show clearly and unmistakable that the disorders were not present upon entry into active service, and must show clearly and unmistakably that the disorders were not aggravated by active service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

In June 1979 the Veteran was seen for a lesion of left shoulder.  Although the service treatment record is not entirely legible it appears to indicate that he received or was going to be provided injections or medications for pain and inflammation.  He failed to keep an appointment in the surgical clinic three days later.

A separate June 1979 treatment note indicates that the Veteran had fallen down and abraded his left shoulder about a month ago, and gradually developed a lump which had become larger.  The diagnosis was granuloma most likely with keloid.

Also in June 1979 the Veteran was seen for fixed flexion of the middle and ring fingers.  Whether this was for one or both hands is not clearly indicated.  The notations "to ortho" and "chronic" are included in the treatment note.  From the order of notations in the treatment note it appears that the contraction of flexion of the fingers may have first been noted in conjunction with examination of the left shoulder, discussed above.

In December 1979 the Veteran was noted to have fallen on his left shoulder during maneuvers.  There was some tenderness on examination.  The diagnosis was sprain of the left shoulder.  He was treated for pain.

Service treatment records show that in September 1980 the Veteran was seen by an orthopedic physician regarding an inability to extent the fingers of his left hand.  It was noted by history that the Veteran said his fingers had an inability to extend since birth.  The Board finds that the Veteran is not competent to state at what age the inability to contract his fingers of the left hand began, as it was by his own account before the time of his living memory.  Importantly, the service treatment record further indicates that the Veteran stated that his fingers were now becoming more contracted, thus giving rise to an implication of his condition worsening during service.  After physical examination the consulting orthopedist's impression was flexion contracture left middle, ring and little fingers, old.  He elaborated that no operative intervention was indicated.

Also in September 1980 the Veteran was seen for keloids of the left shoulder.

At a May 1985 service department examination, apparently received by VA via the SSA, and apparently conducted for purposes of reserve duty or re-enlistment, the Veteran was noted to have partial continuous flexion of the fingers.  Whether this was for one or both hands was not specified.  The condition of the fingers appears to have been characterized as "NCD," or not considered disabling.  However, the Veteran was found to be not fit for enlistment based on multiple disabilities found at a May 1985 service department orthopedic consult.  These orthopedic disabilities were found to result in permanent work restrictions.  The upper extremities were profiled in the examination report as "2" and the lower extremities "3" (with "1" representing no disability).

At VA treatment in June 1985 the Veteran was seen for left shoulder pain.  It was noted that he had injured his left shoulder during active service.  The diagnosis was degenerative joint disease of the left shoulder.

At a SSA disability examination in May 1995, the Veteran was noted to have progressive contractures of the third, fourth and fifth fingers of both hands that had continued to worsen.

Although there is some evidence, in the form of a single entry of history in the service treatment records, that the Veteran's contractures of the fingers existed prior to service, that same history indicates that the contractures were worsening during active service.  

Moreover, the contraction of the fingers was not noted at the Veteran's November 1978 service entrance examination.  Thus, in order to rebut the presumption of sound condition upon entry into active service, there must be clear and unmistakable evidence that the condition existed prior to active service and clear and unmistakable evidence that the condition was not aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1111, 1137; C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  As will be discussed below, the December 2008 VA examiner opined that the service treatment records were consistent with the condition having begun during active service, and, if not, the condition having worsened during active service.  Accordingly, the presumption of sound condition upon entry into active service is not rebutted by clear and unmistakable evidence.  

At the VA examination in December 2008, after physical examination and a subsequent thorough review of the claims file, including the service treatment records and extensive post-service records of treatment, the examiner opined that the Veteran's left shoulder disability and bilateral contraction of the middle through ring fingers were associated with his period of active service.  

The examiner indicated that he could not determine whether the contractures of the fingers began before service or instead worsened during service.  He noted that although the etiology of the contractures was uncertain, that they were "real."  He further stated that entries in the service treatment records "would implicate the Veteran's period of active service as a time when these problems first began."  In a May 2010 addendum the examiner cited further medical treatment records in support of his conclusion and reasserted his opinion that the contractures of the fingers were at least as likely as not caused by or were related to the period of active duty service.

The Board finds the VA examiner's opinion with respect to contractures of the fingers of the left and right hands to be well-reasoned and thoroughly supported by citation to medical evidence of record.  The opinion is therefore of very high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

With respect to the left shoulder, in a December 2008 addendum and a May 2010 addendum the VA examiner opined that although the Veteran's claimed fall from a helicopter during service could not be substantiated, the Veteran was seen in clinics during service for complaints of pain in the left shoulder and some type of abscess under a keloid, though the nature of the injury was not clear.  In December 2008 the examiner opined that, after reviewing the Veteran's medical chart, the Veteran had a combination of degenerative arthritis, and inflammatory arthritis of the left shoulder "which has been evolving over the last thirty years."  The Board notes that this history would date the inflammatory arthritis back to his period of active service.

In the December 2008 addendum the examiner's conclusion was that "I feel that all of these issues are at least as likely as not due to military service."

In the addendum opinion dated in May 2010, the examiner gave a less full recounting of the evidence pertaining to the left shoulder and a less clear rationale, and concluded that "it would be speculation at this time that the veteran's current mild arthritis of the left shoulder was related to the contusion of the shoulder during active duty status."  The Board finds the December 2008 opinion more thorough, with a more complete citation to the relevant medical evidence and a more convincing rationale.  Accordingly, the Board finds the December 2008 VA examiner's opinion to be of the greatest probative value with respect to its finding that the Veteran's left shoulder disability was a result of a combination of degenerative and inflammatory arthritis that began during active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the foregoing, the Board finds that the evidence is at least in equipoise with respect to the claims for service connection for left shoulder disability and service connection for contractures of the middle to ring fingers of the left and right hands.  Accordingly, service connection for these disabilities is warranted.


ORDER

Entitlement to service connection for arthritis of the left shoulder is granted.

Entitlement to service connection for contractures of the middle to ring fingers of the left and right hands is granted.


REMAND

As noted at the Veteran's January 2008 Board hearing, the Veteran regularly receives VA treatment, to include for service-connected disabilities, at VA medical facilities; he indicated he had already received VA treatment twice during the week of the hearing.  See January 2008 Board hearing transcript, page 8.  A January 2009 letter from a VA clinician further evinces continuing significant VA treatment.  Aside from a September 2008 record of treatment submitted by the Veteran, the most recent records of VA treatment associated with the claims file are from June 2006; relevant VA treatment records dating back in excess of the past five years have not been sought or obtained.  The relevant VA treatment records must be sought and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

If, after receipt of the records of VA treatment from June 2006 forward, newly received lay or medical evidence of record indicates a worsening of the Veteran's condition since December 2008, the Veteran must be provided a new VA examination and opinion regarding the nature and severity of his service-connected bilateral foot and right knee disabilities.  See Snuffer v. Gober 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Additionally, a letter from a VA clinician dated in January 2009 states that the Veteran has significant impairment due to pain that causes psychiatric disability and an inability to concentrate, thus preventing him from serving on jury duty.  As the Veteran is in receipt of no more than a combined rating of 30 percent for service-connected disabilities that are manifested in part by pain, this matter is to be referred to the Director, Compensation and Pension, for extraschedular consideration.  See 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his bilateral foot or right knee disabilities during the period from March 2006 to the present.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any identified relevant treatment records that have not been previously received into the claims file.  

The records sought must include all relevant records of VA treatment from March 2006 forward. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  If newly received lay or medical evidence of record indicates a worsening of the Veteran's condition since December 2008, the Veteran must be provided a new VA examination and opinion regarding the nature and severity of his service-connected bilateral foot and right knee disabilities.  

The following considerations will govern the examination:

(a) The examiner must perform full range of motion studies of the feet and right knee and comment on the functional limitations of the disabilities of the feet and right knee caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  

(b) The examiner must further indicate whether the Veteran has recurrent subluxation or lateral instability of the right knee.

(c) The examiner must additionally provide findings as to whether in his clinical experience the Veteran has mild, moderate, severe, or pronounced pes planus, and must note if the symptoms are relieved by built-up shoe or arch support; whether the weight-bearing line is over or medial to the great toe; whether there is inward bowing of the tendo Achilles; whether there is pain on manipulation and use of the feet; and whether there is objective evidence of marked deformity of the feet (pronation, abduction, etc.), swelling on use, characteristic callosities, or marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances. 

(c) The examiner must further indicate the impact of the Veteran's right knee and bilateral foot disabilities on his ordinary activities of daily life and his social and occupational functioning.

(d) The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  
 
3.  Refer the matters of increased ratings for bilateral pes planus, bilateral metatarsalgia, and right knee disability to the Director, Compensation and Pension, for extraschedular consideration.

4.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


